Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04052 Legg Mason Partners Money Market Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: March 31 Date of reporting period: June 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS MONEY MARKET TRUST WESTERN ASSET MASSACHUSETTS MUNICIPAL MONEY MARKET FUND FORM N-Q JUNE 30, 2008 Western Asset Massachusetts Municipal Money Market Fund Schedule of Investments (unaudited) June 30, 2008 Face Amount Security Value SHORT-TERM INVESTMENTS  100.0% Education  25.2% $10,000,000 Massachusetts School Building Authority, TECP, 1.630% due 10/8/08 $ Massachusetts State DFA, Revenue: Boston University, LOC-BNP Paribas, 1.300%, 7/3/08 (a) Boston University, LOC-RBS Citizens N.A.: 2.560%, 7/1/08 (a) 2.850%, 7/1/08 (a) Eaglebrook School, LOC-Bank of America N.A., 1.450%, 7/2/08 (a) Judge Rotenburg Educational Center, LOC-Fleet National Bank, 1.450%, 7/2/08 (a) Phillips Academy, SPA-Bank of New York, 1.550%, 7/3/08 (a) Refunding, Higher Education, Smith College, 1.250%, 7/3/08 (a) Refunding, Wentworth Institute of Technology, LOC-JPMorgan Chase, 1.650%, 7/3/08 (a) Smith College Project, 1.250%, 7/3/08 (a) Smith College, SPA-Morgan Stanley, 1.340%, 7/3/08 (a) Massachusetts State Educational Financing Authority
